Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-14-00331-CV

                                       Gene DEVOLL,
                                          Appellant

                                               v.

                        Rebecca DEMONBREUN and William Dowds,
                                     Appellees

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-05169
                         Honorable Antonia Arteaga, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE CHAPA

         In accordance with this court’s opinion of this date, we withdraw the judgment and the
majority and dissenting opinions of August 31, 2016, and we substitute this opinion and judgment
in their stead.

        This appeal is DISMISSED. Costs of this appeal are taxed against the party that incurred
them.

        SIGNED November 16, 2016.


                                                _____________________________
                                                Patricia O. Alvarez, Justice